DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-56 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 49-56 are unclear as they are drawn to an apparatus but the claims are recited as defining method steps, such as in claim 49, ‘when a substrate is removed, one chamber is pressurized and one is depressurized in a vacuum state.’  The rest of the claims are similar with one chamber pressurized and another one(s) is/are depressurized.  There is no distinction on when the chambers are pressurized or depressurized and if at different times or the same time and at one point of the ‘substrate being removed,’ therefore, as long as the prior art discloses the capability of being pressurized and depressurized, the prior art will read on the claims.
Claim 52, what is the structural correlation of the ‘transfer apparatus’ with the polishing apparatus? What is the structure of the transfer apparatus?  There is insufficient structure claimed to achieve the intended use of ‘removing the substrate.’
	Same for claim 53, is the transfer apparatus a separate apparatus from the polishing apparatus?  How does the transfer apparatus further limit the polishing apparatus? Are they both part of an assembly? This is not clear. How is the guide ‘fitted with an outer peripheral surface of retainer ring?’
Claim 56, ‘the release nozzle’ is referring to which one? There are a ‘plurality’ mentioned.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 49-56 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Torii-2006/0292967.
 	Torii discloses, as best understood, and in particular discloses the invention which is capable of the pressurization and depressurization of the concentric chambers, including 
49. (New) An apparatus for polishing a substrate W, comprising: a polishing table 100 having a polishing surface 101; a top ring 1 configured to hold a rear face of the substrate W by a substrate holding surface and to hold an outer peripheral edge of the substrate by a retainer ring 3, and configured to press via 31-36 the substrate against the polishing surface; and a vertically movable mechanism 11 configured to move the top ring in a vertical direction; wherein the top ring comprises at least one elastic membrane 4 configured to form a plurality of pressure chambers 21-26 for being supplied with a pressurized fluid via 31-36, and a top ring body 62 for holding the membrane, the elastic membrane 4 being configured to press the substrate W against the polishing surface under a fluid pressure when the plurality of pressure chambers are supplied with the pressurized fluid via 31-36; and wherein when the substrate is removed from the elastic membrane constituting the substrate holding surface, at least one of the plurality of pressure chambers is capable of being pressurized and at least one of the plurality of pressure chambers is capable of being depressurized in a vacuum state [0069].  
50. (New) The apparatus according to claim 49, wherein the elastic membrane 4 has a plurality of concentric partition walls Fig 3, and a circular central chamber 24 corresponds to C1, an annular ripple chamber 22 corresponds to C2, an annular outer chamber 25 corresponds to C3 and an annular edge chamber 23 corresponds to C4 are defined by the partition walls between the upper surface of the elastic membrane and the lower surface of the top ring body; and the central chamber C1 is defined at the central portion of the top ring body, and the ripple chamber, the outer chamber and the edge chamber are concentrically defined in the order from the central portion to the peripheral portion of the top ring body see Fig 3; and wherein the ripple chamber is capable of being pressurized and the chambers other than the ripple chamber are capable of being depressurized [0069][0082-0083].  
51. (New) The apparatus according to claim 50, wherein the ripple chamber is pressurized and the outer chamber is depressurized via R1-R6.  
52. (New) The apparatus according to claim 49, further comprising a substrate transfer apparatus 130 where the substrate is removed from the top ring Figs 12-19.  
53. (New) The apparatus according to claim 52, wherein the substrate transfer apparatus comprises [0087] a top ring guide 137 capable of being fitted with an outer peripheral surface of the retainer ring 3 for centering the top ring, a pusher stage 133 for supporting the substrate when the substrate is transferred between the top ring and the substrate transfer apparatus, a first mechanism 132/135 for vertically moving the pusher stage, and a second mechanism 160/136 for vertically moving the pusher stage and the top ring guide.  
54. (New) The apparatus according to claim 53, wherein the substrate transfer apparatus further comprises a plurality of release nozzles 220 for ejecting a fluid to remove the substrate from the top ring [0115].  
55. (New) The apparatus according to claim 54, wherein the plurality of release nozzles 220 are provided at certain intervals in a circumferential direction of the top ring guide Fig 12.  
56. (New) The apparatus according to claim 54, wherein the release nozzle is configured to eject a mixed fluid of pressurized nitrogen and pure water, or only a pressurized gas, or only a pressurized liquid [0115/0117].   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 49-56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torii-2006/0292967 in view of Zuniga-2002/0061720.
 	Torii discloses, as best understand, and in particular discloses the invention which is capable of the pressurization and depressurization of the concentric chambers, including 
49. (New) An apparatus for polishing a substrate W, comprising: a polishing table 100 having a polishing surface 101; a top ring 1 configured to hold a rear face of the substrate W by a substrate holding surface and to hold an outer peripheral edge of the substrate by a retainer ring 3, and configured to press via 31-36 the substrate against the polishing surface; and a vertically movable mechanism 11 configured to move the top ring in a vertical direction; wherein the top ring comprises at least one elastic membrane 4 configured to form a plurality of pressure chambers 21-26 for being supplied with a pressurized fluid via 31-36, and a top ring body 62 for holding the membrane, the elastic membrane 4 being configured to press the substrate W against the polishing surface under a fluid pressure when the plurality of pressure chambers are supplied with the pressurized fluid via 31-36; and wherein when the substrate is removed from the elastic membrane constituting the substrate holding surface, at least one of the plurality of pressure chambers is capable of being pressurized and at least one of the plurality of pressure chambers is capable of being depressurized in a vacuum state [0069].  
50. (New) The apparatus according to claim 49, wherein the elastic membrane 4 has a plurality of concentric partition walls Fig 3, and a circular central chamber 24 corresponds to C1, an annular ripple chamber 22 corresponds to C2, an annular outer chamber 25 corresponds to C3 and an annular edge chamber 23 corresponds to C4 are defined by the partition walls between the upper surface of the elastic membrane and the lower surface of the top ring body; and the central chamber C1 is defined at the central portion of the top ring body, and the ripple chamber, the outer chamber and the edge chamber are concentrically defined in the order from the central portion to the peripheral portion of the top ring body see Fig 3; and wherein the ripple chamber is capable of being pressurized and the chambers other than the ripple chamber are capable of being depressurized [0069][0082-0083].  
51. (New) The apparatus according to claim 50, wherein the ripple chamber is pressurized and the outer chamber is depressurized via R1-R6.  
52. (New) The apparatus according to claim 49, further comprising a substrate transfer apparatus 130 where the substrate is removed from the top ring Figs 12-19.  
53. (New) The apparatus according to claim 52, wherein the substrate transfer apparatus comprises [0087] a top ring guide 137 capable of being fitted with an outer peripheral surface of the retainer ring 3 for centering the top ring, a pusher stage 133 for supporting the substrate when the substrate is transferred between the top ring and the substrate transfer apparatus, a first mechanism 132/135 for vertically moving the pusher stage, and a second mechanism 160/136 for vertically moving the pusher stage and the top ring guide.  
54. (New) The apparatus according to claim 53, wherein the substrate transfer apparatus further comprises a plurality of release nozzles 220 for ejecting a fluid to remove the substrate from the top ring [0115].  
55. (New) The apparatus according to claim 54, wherein the plurality of release nozzles 220 are provided at certain intervals in a circumferential direction of the top ring guide Fig 12.  
56. (New) The apparatus according to claim 54, wherein the release nozzle is configured to eject a mixed fluid of pressurized nitrogen and pure water, or only a pressurized gas, or only a pressurized liquid [0115/0117].   
Torii does not specifically disclose pressurizing and depressurizing different chambers simultaneously and/or to remove wafer. However, Zuniga teaches a carrier head with a membrane having plural chambers 234,236, 238 for holding and polishing a wafer against a pad and wherein the chambers 234,236, 238 can be pressurized and depressurized simultaneously in ‘standard’ mode and in order to remove wafer [0056] [0059].  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to operate the apparatus disclosed by Torii by pressurizing and depressurizing certain chambers of Torii, as taught by Zuniga, since Torii is capable of pressurizing and depressurizing any chamber at any time and further, as taught by Zuniga to efficiently and safely remove wafer from top ring without breakage.

	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices of polishing a wafer using a top ring with plural chambers.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
May 22, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723